Citation Nr: 1521868	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-31 020	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for thyroid cancer.

2.  Entitlement to service connection for a pulmonary/respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent 


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and January 2014 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran has claimed exposure to herbicides, asbestos, and/or ionizing radiation as causes of his claimed disabilities.  The Board finds that a remand is required for several reasons.  

The Veteran served in the United States Navy aboard at least two different ships.  He contends that it was while he was aboard those vessels that he was exposed to asbestos, and throughout the appeal he has contended that his asbestos exposure caused his claimed conditions.  Accordingly, the extremely low threshold for obtaining VA examinations of the Veteran's claimed disorders has been met; a remand is necessary in order to fulfill VA's duty to assist.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Additionally, the Board notes that the thyroid cancer-which is shown to have been diagnosed in 2010-is a radiogenic disease under 38 C.F.R. § 3.311; the Veteran has averred that he was exposed to ionizing radiation when he served aboard the U.S.S. Long Beach (CGN-9), which was a nuclear-powered guided missile cruiser.  In a November 2013 statement, the Veteran contended that "there was a possibility [he] was exposed to a higher than normal dose of radiation when entering compartments in the lower parts of the ship."

As the Veteran has a radiogenic disease-thyroid cancer-and has contended that he was exposed to ionizing radiation, the provisions of 38 C.F.R. § 3.311 are applicable in this case.  It does not appear that the development required by 38 C.F.R. § 3.311, including obtaining a dose estimate and the appropriate medical opinions, has been accomplished in this case.  A remand is therefore necessary in order for such to be accomplished.

The Board additionally notes that the Veteran has asserted exposure to herbicides during military service.  The Board notes that the U.S.S. Long Beach is on the list of ships that were thought to have been where crew would be exposed to herbicides, although the dates of that exposure (May 5, 1968 and September 4, 1969) are after the Veteran's discharge from service.  The Board cannot therefore concede the Veteran's exposure at this time.  However, the Veteran and his representative have requested that VA attempt to obtain the deck logs of both the U.S.S. Long Beach and U.S.S. Henderson, as he served aboard both of those ships during his period of service and a PIES response dated May 2011 determined that both of those ships operated in the official waters of the Republic of Vietnam during his periods of service aboard those vessels.  Again, after review of the claims file, it does not appear that any attempt to obtain those records was ever undertaken.  

Moreover, the Veteran stated in a June 2011 statement that he was in DaNang Harbor while aboard the U.S.S. Henderson.  This contention raises questions as to the Veteran's exposure to herbicides in light of the United States Court of Appeals for Veterans Claims (Court) recent opinion in Gray v. McDonald, No. 13-3339 (April 23, 2015), which remanded that case to the Board in order to have VA better explain its determination as to whether DaNang Harbor is an "inland waterway" of the Republic of Vietnam with respect to application of the presumptive exposure provision in 38 C.F.R. § 3.307(a)(6)(iii) (2014).  In this context, and while VA undertakes the actions required by Gray, the Board finds that the deck logs may ultimately be relevant.  

Accordingly, a remand is necessary in order to obtain the requested deck logs for both of those vessels in order to determine whether the Veteran was exposed to herbicides during his period of service, as he has contended.

Additionally, after review of the claims file, it appears to the Board that service personnel records in the claims file may not be complete.  Thus, on remand, all outstanding service treatment and personnel records, and any ongoing VA or private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in light of the numerous theories of entitlement raised by the Veteran, it appears that the Veterans Claims Assistance Act of 2000 (VCAA) notice letters in the claims file may be lacking.  In order to cure any of the possible notice defects that may exist and efficiently adjudicate the case, the Board finds that the agency of original jurisdiction (AOJ) should issue additional VCAA notices on remand.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claims of service connection for thyroid cancer and pulmonary/respiratory disorders, to include as secondary to exposure during service to herbicides, asbestos, and/or ionizing radiation.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 38 C.F.R. §§ 3.307, 3.309, and 3.311.

2.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified.

3.  Obtain any relevant VA treatment records from the Salt Lake City VA Medical Center, or any other VA medical facility where the Veteran may have been treated since August 2012 and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for his pulmonary/respiratory disorders, including claimed COPD and asthma, and thyroid cancer or residuals thereof, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Through appropriate sources, attempt to obtain all relevant documents, specifically including deck logs, of the U.S.S. Henderson (DD 785) from August 1965 through December 1965, and for the U.S.S. Long Beach (CGN-9) from November 1967 to June 1967.  (The dates should be adjusted for any additional information received consistent with the Veteran's service personnel records that may be received subsequent to this decision.)   

Any documents obtained should be associated with the claims file.  If any of the above records do not exist, have been destroyed, or are otherwise unavailable and further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be so notified.

6.  The AOJ should complete the development procedures of 38 C.F.R. § 3.311, including sending the Veteran's case to the Under Secretary of Health for a dose estimate and to the Under Secretary of Benefits for an appropriate medical opinion.  Such medical opinion should be with respect to all claimed disorders.

7.  Schedule the Veteran for a VA examination with an appropriate physician/specialist in order to determine whether his thyroid cancer is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically identify any thyroid cancer and/or residuals thereof.  

The examiner should then opine whether any thyroid cancer and/or residuals thereof more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is/are otherwise related to military service, to include asbestos exposure therein.  

The examiner should additionally discuss any other types of exposures the Veteran is found to have had during military service, to include tactical herbicides and/or ionizing radiation, as contended and based upon the findings of the above development.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any respiratory/pulmonary disorder is related to his military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any respiratory disorder found, including any chronic obstructive pulmonary disease (COPD) or asthma.  Then, the examiner should opine as to whether each respiratory disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include any asbestos exposure during service.  The examiner should additionally discuss any other types of exposures the Veteran is found to have had during military service, to include tactical herbicides and/or ionizing radiation, as contended and based upon the findings of the above development.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for thyroid cancer and pulmonary/respiratory disorders, both claims to include as secondary to exposure during service to herbicides, asbestos, and/or ionizing radiation.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

